Title: To George Washington from Major General Robert Howe, 8 March 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 8th of March 1780
          
          Your Excellency’s Favour of the 2d Inst: directed to Genl Heath, or Officer commandg at this Post I have just receiv’d—the Contents of which shall be punctually observ’d.
          Our Party on the Lines took an Ensign of Delancy’s, by Name Vincent I have ordered him to be reported to the Commissary of Prisoners, & sent him upon Parole to such Place as Col. Hay shall point out—A Copy of the Parole I herewith transmit.
          The Remissness in Duty (too prevalent here) & so absolutely necessary to be corrected, has induced me to arrest some Officers who are now under Trial by a General Court Martial; & I flatter myself the strict Discipline I began with, & am determined to keep up, is allready attended with good Effect.
          I have ordered Reports from the Commissaries of ev’ry Sort in

this Department—those Reports I have as yet receiv’d tho’ not so favourable as I could wish, remove in some Degree the Fear of immediate Want; if the Roads will admit of bringing up the Provision, which I hope they soon will.
          Application has been made to the Executive of ev’ry State near this, & all other Methods pursued to guard against a Scarcity, that Prudence & Law point out, & should it happen, it will not be for Want of my ev’ry Effort to prevent it.
          I wish the Season wou’d admit of our having a Party of Horse on our Lines, to counteract those the Enemy have on theirs—they would be essentially serviceable.
          I should be much obliged by any News Papers of late Date, that may have arriv’d at Head Quarters, when your Excellency is done with them. I am Dear Sir with the greatest Respect your Excellency’s most obedient Humble Serv⟨ant⟩
          
            Robert Howe
          
          
            P.S. A court martial orderd to try an Officer for absenting himself a considerable time from his Guard in time of Night, the officer was by the court unanimously found Guilty, and only sentenced to be Reprimanded As the punishment appeard to me by no means adequate to the Offence, and as strictness was requisite here, I publish’d an order of which I transmit Your Excellency a Copy, and which will I hope meet your approbation. I should not have troubled your Excellency upon this Occasion but that I hear, the Officer had Complained of its Severity, and therefore that in case you might hear of it from him, or any Body Else, that you might have the whole before you. I have the pl⟨e⟩asure to think indeed I know that the army here approve of the order & the whole of my Conduct R⟨e⟩specting it.
          
        